     Case 1:20-cv-01786-VEC-DCF Document 9 Filed 04/23/20 Page 1 of 3
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                       DOC #:
SOUTHERN DISTRICT OF NEW YORK                      DATE FILED: 4/23/2020

 YAHKIMA GOMEZ-KALAWID,

                                   Plaintiff,
                                                                     20-CV-1786 (VEC)
                       -against-
                                                                  ORDER OF SERVICE
 DR. LEE; DR. ALSABAN; DR. LEANTT,

                                   Defendants.

VALERIE CAPRONI, United States District Judge:

        Plaintiff, currently incarcerated at Fishkill Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging defendants violated his constitutional rights. By order dated

April 10, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that

is, in forma pauperis. 1

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of


        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
        Case 1:20-cv-01786-VEC-DCF Document 9 Filed 04/23/20 Page 2 of 3



time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Dr. Lee, Dr. Alsaban, and Dr. Leantt

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (USM-285 form) for each of these defendants. The

Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Dr. Lee, Dr. Alsaban, and Dr. Leantt and deliver all documents necessary to effect

service to the U.S. Marshals Service.

SO ORDERED.

 Dated:    April 23, 2020
           New York, New York

                                                             VALERIE CAPR     RONI
                                                                         CAPRONI
                                                           United States District Judge



                                                  2
Case 1:20-cv-01786-VEC-DCF Document 9 Filed 04/23/20 Page 3 of 3



            DEFENDANTS AND SERVICE ADDRESSES


     Dr. Lee
     Bellevue Hospital
     462 First Avenue
     New York, NY 10016

     Dr. Alsaban
     Bellevue Hospital
     462 First Avenue
     New York, NY 10016

     Dr. Leantt
     Bellevue Hospital
     462 First Avenue
     New York, NY 10016
